Citation Nr: 1736856	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-34 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral spondylolysis fifth lumbar vertebra/first sacral vertebra with or without spondylolisthesis, status post decompression laminectomy and posterolateral spinal fusion at fifth lumbar vertebra/first sacral vertebra with hardware (back disability), to include whether the disability causes total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1973 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Regional Office (RO) in Montgomery, Alabama, that granted service connection for this disability and assigned a 20 percent rating, effective January 23, 2004.  The Veteran timely appealed this decision.  

In February 2015, this appeal was remanded to schedule the Veteran for a hearing.  The Veteran appeared for this Travel Board hearing before the undersigned Veteran Law Judge in February 2017.  Transcript of the hearing is of record. 

During the hearing the Veteran has inferred that he is unable to work because of his disability.  See hearing transcript at 11. This raises a derivative claim of entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447(2011).  Though the RO has not yet considered this derivative claim, it is a component, so part and parcel, of the claim for a higher rating for his back disability and, therefore, also at issue in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay, but additional development is necessary to decide this claim.  

The Veteran underwent a VA examination in December 2008 for his back disability.  After reviewing the examination report, the Board finds that all the necessary findings to determine the current severity of the Veteran's impairment were not captured during this exam. For instance, the Board notes that the VA examination reports in the record provide general range of motion findings without indication as to whether such findings were on active and passive motion or in weight-bearing and nonweight-bearing conditions. See Correia v. McDonald, 28 Vet. App. 158 (2016). 

In addition, the Veteran has testified that the severity of his condition has worsened since that time.  For this reason, a remand to obtain an adequate examination that reflects the current severity of the Veteran's impairment is necessary before the Board can adjudicate this claim.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Considering all of the above, a remand is necessary to obtain another medical opinion. 

With respect to the TDIU, the Veteran has yet to be notified of the criteria for establishing a TDIU and of the types of evidence that may support his claim. The AOJ should also request that he submit a VA Form 21-8940 TDIU application detailing his educational and occupational history, as this information is pertinent to the claim. Finally, his pending claim for increase rating is intertwined with the claim for a TDIU, as a grant for a higher rating would need to be considered in determining his overall functional impairment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  Therefore those issues should be adjudicated concurrently.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA medical records.

2. Provide the Veteran a TDIU application, 
VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his derivative TDIU claim.

Also send the Veteran and his representative a letter explaining how to establish entitlement to a TDIU and requesting that he furnish any other information and/or evidence pertinent to this derivative TDIU claim.

3. After completing directive #1, schedule the Veteran for another VA examination with an appropriate examiner to determine the current severity of his back condition.  The claims file, including a copy of this remand, should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

The examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate whether there is additional functional loss due to flare-ups, weakened movement, excess fatigability, and/or incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Also, the examiner should identify any neurological pathology related to the Veteran's back disability (including the nerves involved) and fully describe the extent and severity of those symptoms.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's lumbar spine, and of unfavorable ankylosis of his entire spine.

The examiner should also discuss how the disability affects the Veteran's ability to maintain substantially gainful employment.  

4. After completion of the above, readjudicate the claims in appellate status, to include consideration of the TDIU issue. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


